Haskell, J.
The plaintiff must recover, if at' all, upon the ground that her husband died while a member of defendant corporation in good standing. Before his death, he had been expelled from membership. It is said that the proceedings leading to his expulsion were irregular, and did not conform to the rules of the order. Suppose they were; the laws of the order give an- appeal to a supreme tribunal constituted for the very purpose of correcting such errors, and they provide that each member failing to take such appeal "shall be deemed to have thereby agreed to abide by such decision or enforcement of the laws or rules of the order.”
The deceased failed to take any appeal from his expulsion, and thereby must be held to have acquiesced in the decision. If courts of law should undertake to review the regularity of procedure in all secret or private societies or associations, the burden would become onerous. Moreover, it is just and reasonable to hold, that when a member of such society has a remedy, under the rules of his order, from any supposed erroneous action injurious to himself, that he should first exhaust that remedy before appealing to the courts for relief. Karcher v. Knights of Honor, 137 Mass. 368; Chamberlain v. Lincoln, 129 Mass. *43770; Grosvenor v. United Soc. Believers, 118 Mass. 78. This court approved the doctrine of the above cases in Lowell v. The Iron Hall, an unreported case decided in July, 1892.

Judgment for defendant.